DETAILED ACTION
Examiner has received and accepted the amended claims and remarks filed on 27 January 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. 

Response to Arguments
Applicant’s arguments with respect to Claim 15 have been fully considered and are persuasive.  The 112(a) Rejection of Claim 15 has been withdrawn.
Applicant’s arguments with respect to Claim 15 have been fully considered and are persuasive.  The 112(b) Rejection of Claim 15 has been withdrawn. 
Applicant's remaining arguments have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues Ip is not capable of moving in all three orthogonal directions as Ip goes to great lengths to prevent motion in the lateral motion. Examiner respectfully disagrees.
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." See MPEP 2111.
Ip discloses vertical (i.e. z) and horizontal (i.e. x and y) forces cause springs to move a small distance in response to such a force (Col 5, line 65 – Col 6, line 10). As such the proof mass moves along mutually orthogonal, first, second and third axes, thus meeting the instant claim limitations.
Applicant also argues one skilled in the art would not use Taheri’s process for fabricate Ip’s device. Examiner respectfully disagrees. 

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113.I. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. See MPEP 2113.II.
As the claimed invention is rendered obvious by the prior art and evidence establishing a nonobvious difference between the claimed product and the prior art product has not been present, Examiner deems in the present rejection as proper.
Applicant also argues Ip does not disclose a plurality of masses in a wafer structure, does not have a frame structure, does not provide contacts and electrodes for a plurality of masses (or that these masses move in three orthogonal directions), and does not disclose insulated conducting pathways extending through the bottom cap wafer, frame structure, and the top cap wafer. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Ip discloses a wafer (16, 18A, 18B, 32, 34), a frame structure (18), a proof mass (16), the proof mass to moving along mutually orthogonal first, second and third axes (the proof mass in inherently capable of moving in the x, y, z directions i.e. all directions as nothing prevents it from doing so), top (12) and bottom cap wafers (14), and a plurality of electrically conducting pathways (55, 56) coupled to corresponding electrodes (46, 48) coupled to the a first proof mass (Figure 4). The combination did not rely on Ip for the teachings regarding the plurality of masses and the insulated conducting pathways extending though the bottom cap wafer, frame structure, and the top cap wafer.
Taheri teaches first and second electrical contacts (1026 in BCAP) are provided on a top cap wafer (BCAP) and a second set of electrical contacts being electrically connected to bottom electrodes (1024) by way of a plurality of insulated conducting pathways (1022, see 1022 on opposite side as well) extending successively through a bottom cap wafer (TCAP), a frame structure of a MEMS wafer (left and right sides of 1016) and the top cap wafer (Figure 10D) [0063]. [0063] specifically teaches electrode (1024) in the TCAP.
It would have been obvious to one of ordinary skill in the art to use Taheri’s manner of electrical routing for Ip’s elements/electrodes/conductive pathways for the benefit of facilitating electrical connection to a single side thus allowing for 
Nevertheless, the combination does not disclose additional proof masses. 
Comi discloses a plurality of proof masses (2, 2’) and a plurality of spring assemblies (8a, 8b, 8a’, 8b’, 16, 16’) suspending a corresponding one of the proof masses [0043, 0044, 0068, 0058, 0059, 0075].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to include additional proof masses and spring assemblies in Ip’s sensor, and further duplicate the combination’s electrical connections i.e. as taught by Taheri for use with the additional proof mass for the benefit of measuring both accelerations and angular velocities, as taught by Comi [0024]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, and 18 - 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ip (US 5777226), in view of Taheri (US 2012/0142144), in further view of Comi et al. (US 2014/0090469), in further view of Lazaroff et al. (US 2013/0019678).
Regarding Claim 1, Ip discloses a micro-electro-mechanical system (MEMS) motion sensor, in at least Figures 1 – 4) comprising: 
a MEMS wafer (16, 18A, 18B, 32, 34) having opposed top (side facing 12) and bottom sides (side facing 14) and comprising a frame structure (18), a proof mass (16), and a spring assembly (32) suspending the proof mass from the frame structure (Col 3, line 58 – Col 4, line 24) and enabling the proof mass to move along mutually orthogonal first, second and third axes (the proof mass in inherently capable of moving in the x, y, z directions i.e. all directions as nothing prevents it from doing so), wherein the proof mass has a structure including a device layer (5’) and a handle layer (20’) (Figure 3); 
top (12) and bottom cap wafers (14) respectively bonded to the top and bottom sides of the MEMS wafer (via 46, 48, 49, 50) (Col 7, line 46 – Col 8, line 6) (Figure 3), the top cap, bottom cap and MEMS wafers being electrically conductive (Col 7, lines 12 – 35; Col 8, lines 20 – 34), the top cap wafer, bottom cap wafer and frame structure together defining a cavity enclosing the proof masses (12, 14, 18 form a cavity enclosing 16) (Figures 1 – 3), the proof mass being enclosed in the cavity (Figures 1 – 3); 
top and bottom electrodes (48A, 46A) respectively provided in the top and bottom cap wafers (Figure 4) and forming capacitors with the plurality of proof masses (Col 8, line 20 – Col 9, line 9 describe capacitive operation), the top and bottom electrodes being together configured to detect motion of the proof mass (Col 8, line 20 – Col 9, line 9);
first (contact sets connecting V1 to 48A and V3 to 46A) (Figure 4) and second sets of electrical contacts (contact sets contacting Ground to 46A, 48A) (Figure 4), the 
a plurality of electrically conducting pathways (55, 56) coupled to corresponding electrodes (46, 48) coupled to a first proof mass (Figure 4).
Ip fails to specifically discloses the electrical routing through the sensor and therefore fails to disclose the first and second electrical contacts are provided on the top cap wafer and the second set of electrical contacts being electrically connected to the bottom electrodes by way of a plurality of insulated conducting pathways extending successively through the bottom cap wafer, the frame structure of the MEMS wafer and the top cap wafer, wherein a first plurality of said plurality of insulate conducting pathways connect a plurality of said electrical contacts to corresponding electrodes coupled to the proof mass.
Taheri teaches, in at least 10D, first and second electrical contacts (1026 in BCAP) are provided on a top cap wafer (BCAP) and a second set of electrical contacts being electrically connected to bottom electrodes (1024) by way of a plurality of insulated conducting pathways (1022, see 1022 on opposite side as well) extending successively through a bottom cap wafer (TCAP), a frame structure of a MEMS wafer (left and right sides of 1016) and the top cap wafer (Figure 10D) [0063].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Ip’s sensor by routing the electrical connections within the sensor to one side i.e. the top cap wafer to for the 
Ip also fails to expressly disclose the MEMS wafer is a silicon-on-insulator (SOI) wafer.
Taheri teaches, in at least 4I, a MEMS wafer (414, 404a, 406a) is a silicon-on-insulator (SOI) wafer as 414 is formed of silicon ([0024] refers to actuator/sensor layers being made of silicon) and 414 lies on 404a which is an insulator [0044]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to form the MEMS wafer in the manner taught by Taheri for the benefit of selecting the manner in which electricity passes through the sensor using known forming techniques, as taught by Taheri [0044].  
Nevertheless, the combination fails to disclose a plurality of proof masses and a plurality of spring assemblies suspending a corresponding one of the proof masses.
Comi discloses a plurality of proof masses (2, 2’) and a plurality of spring assemblies (8a, 8b, 8a’, 8b’, 16, 16’) suspending a corresponding one of the proof masses [0043, 0044, 0068, 0058, 0059, 0075].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to include additional proof masses and spring assemblies in Ip’s sensor, and further duplicate the combinations electrical connections for use with the additional proof mass for the benefit of measuring both accelerations and angular velocities, as taught by Comi [0024].

Lazaroff teaches a proof mass (106), in Figure 8, the proof mass having a SOI structure [0041] having a device layer (layer above 802), a handle layer (layer below 802), and an insulating layer (802) between the device layer and the handle layer (Figure 8).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the proof mass having a SOI structure with an insulating layer between the device layer and the handle layer for the benefit of forming the system utilizing etching, as taught by Lazaroff [0041].
Regarding Claim 16, Ip discloses the top cap wafer and the bottom cap wafer are each made of a silicon-based semiconductor (Col 3, lines 37 – 40; Col 7, lines 17 – 20, 27 - 35)
Regarding Claim 18, Ip renders obvious the proof masses (16) each have a thickness and a polygonal cross-section respectively along and perpendicular to the first axis (Figure 2); and the spring assemblies each comprise flexible springs (32) mechanically connecting the corresponding proof mass to the frame structure (Figures 1 – 3), the flexible springs each having a thickness along the first axis that is significantly less than the thickness of the corresponding proof mass (Figure 3).
Regarding Claim 19, Ip discloses the sensor is on the micrometer scale (Col 4, lines 29 – 33; Col 6, lines 40 – 55) but fails to expressly disclose the thickness of the proof mass.

As such, it would have been obvious to one of ordinary skill in the art, in the combination, to select a mass based upon resonant characteristics required for the sensor, and to modify the required mass by altering the thickness of the proof masses, including a thickness in the range of 10 to 1000 micrometers, for the benefit of choosing the relationship between the displacement of the mass to force required for sensing, as taught by Ip (Col 9, lines 3 – 4).  
Regarding Claim 20, Ip, Taheri, and Comi, render obvious the MEMS motion sensor according to Claim 1. 
Taheri also teaches an IC circuit wafer (1008) bonded to the top cap wafer of a MEMS device, the IC wafer having circuitry electrically connected to the MEMS device (via 1014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to include an IC circuit wafer bonded to the top cap wafer of the MEMS motion sensor, the IC wafer having circuitry electrically connected to the MEMS motion sensor for the benefit of facilitating electrical connection to the MEMS motion sensor, as taught by Taheri [0063].
Regarding Claim 21, Taheri teaches the circuitry of the IC wafer is electrically connected to the first and second sets of electrical contacts of the MEMS motion sensor for routing signals to and from the top and bottom electrodes (via 1014). 
.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ip (US 5777226), in view of Taheri (US 2012/0142144), in further view of Comi et al. (US 2014/0090469), in further view of Lazaroff et al. (US 2013/0019678), in further view of Okada (US 5987985).
 Regarding Claim 2, the combination fails to expressly disclose the MEMS motion sensor is configured as a six-degree-of-freedom motion sensor enabling three-axis linear acceleration and angular rate measurements.
Okada discloses a MEMS motion sensor, in at least Figures 6 – 11, configured as a six-degree-of-freedom motion sensor enabling thee-axis linear acceleration (Col 48, line 60 – Col 50, line 9) and angular rate measurements (Col 8, lines 25 – 26; Col 9, lines 43 – 45; Col 10, lines 45 – 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination such that it is a six-degree-of-freedom motion sensor enabling three-axis linear acceleration and angular rate measurements for the benefit of detecting linear and rotational motion about all axes, as taught by Okada (Col 54, line 66 – Col 55, line 12).

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ip (US 5777226), in view of Taheri (US 2012/0142144), in further view of Comi et al. .
Regarding Claim 3, Ip discloses the top and bottom electrodes form a plurality of electrode assemblies (46A, 48A), each electrode assembly include at least one pair of the top and/or bottom electrodes (46A, other 46A; 48A, other 48A) (Figure 4).
Ip fails to disclose the recited electrode assemblies.
Okada teaches a first sensing electrode assembly (E5, F5) associated one proof mass (110, 130) and configured to detect a translational motion of the one proof mass associated with the first sensing electrode assembly along the first axis (z axis), the translational motion being indicative of a linear acceleration along the first axis (Figure 48) (Col 49, line 54 – Col 50, line 9);
 a second sensing electrode (E3, E4, F3, F4) assembly associated with one  proof mass (110, 130) and configured to detect a rotation of the one proof mass associated with the second sensing electrode assembly about the third axis (x axis), the rotation about the third axis being indicative of a linear acceleration along the second axis (y axis) (the configuration of the sensor according to Figure 6 inherently induces a rotation in the x axis when there is an acceleration/force in the y axis; this can be seen in at least Figure 15) (Figure 47) (Col 49, line 54 – Col 50, line 9);
a third sensing electrode assembly (E1, E2, F1, F2) associated with one proof mass (110, 130) and configured to detect a rotation of the one proof mass associated with the third sensing electrode assembly about the second axis (y axis), the rotation about the second axis being indicative of a linear acceleration along the third axis (x axis) (the configuration of the sensor according to Figure 6 inherently induces a rotation 
a first driving electrode assembly (E5, F5) associated with and configured to drive a motion of one proof mass (110, 130) along the first axis (z axis) at an out-of-plane drive frequency (Col 18, lines 25 – 46);
a fourth sensing electrode (E1, E2, F1, F2) assembly associated with the one proof mass (110, 130) associated with the first driving electrode assembly and capable of sensing a Coriolis-induced, rocking motion of the one proof mass associated with the first driving electrode assembly along the third axis (x axis), the Coriolis-induced, rocking motion along the third axis being indicative of an angular rate about the second axis (y axis) (should the proof mass be driven along the z axis and an angular rate be present about the y axis, the fourth sensing electrode would sense the induced Coriolis motion);
a fifth sensing electrode assembly (E3, E4, F3, F4) associated with the one proof mass (110, 130) associated with the first driving electrode assembly and configured to sense a Coriolis-induced, rocking motion of the one or more proof masses associated with the first driving electrode assembly along the second axis (y axis), the Coriolis-induced, rocking motion along the second axis being indicative of an angular rate about the third axis (x axis) (Col 18, line 25 – Col 19, line 42);
a second driving electrode assembly (E3, E4, F3, F4) associated with and configured to drive a rocking motion of one proof mass (110, 130) along one of the second and third axes (y axis) at an in-plane drive frequency (Col 20, line 45 – 59); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention, in the combination, to modify Ip’s sensor to include additional electrodes in the top and bottom cap wafers to drive and measure the proof mass as taught by Okada, for the benefit of detecting linear and rotational motion about all axes, as taught by Okada (Col 54, line 66 – Col 55, line 12).
Nevertheless, the combination fails to expressly disclose Okada’s fourth electrode assembly being configured to sense the Coriolis induced motion. 
Jeung teaches driving in the z-direction can be used to measure Coriolis motion in both the x and y axis [0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention, in the combination, to modify Okada’s detection to utilize the fourth sensing electrode assembly as discussed above to sense the Coriolis-induced, rocking motion along the third axis for the benefit of utilizing a driving force in the z direction for Coriolis motion in both x and y axes to take advantage of Jeung’s increase in sensitivity by controlling damping forces according to movement in the z direction, as taught by Jeung [0059].
Regarding Claim 5, Ip renders obvious, in the combination, the cavity of each mass associated with at least one of the first and second driving electrode assemblies is a hermetically sealed vacuum cavity (Col 7, line 46 – Col 8, line 6).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ip (US 5777226), in view of Taheri (US 2012/0142144), in further view of Comi et al. (US 2014/0090469), in further view of Lazaroff et al. (US 2013/0019678), in further view of Okada (US 5987985), in further view of Jeung et al. (US 2012/0272734), in further view of Acar (US 2013/0270657).
Regarding Claim 4, the combination fails to expressly disclose the out-of-plane and in-plane drive frequencies, nor the accelerations sensing frequencies.
Acar teaches drive frequencies for rotational measurements each range from 1 to 100 kHz (20 kHz) [0060] and an acceleration sensing frequency that is between about 30 percent and 50 percent of the drive frequency (5 kHz – 10 kHz) [0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize out-of- plane and in-plane drive frequencies ranging from 1 to 100 kilohertz, and wherein each of the first, second and third sensing electrode assemblies are configured to sense the motion of the one or more proof masses associated therewith at an acceleration sensing frequency that is between about 30 percent and 50 percent of both the out-of-plane and in-plane drive frequencies for the benefit of separating the signals in the frequency domain, as taught by Acar [0061]

Claims 9 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ip (US 5777226), in view of Taheri (US 2012/0142144), in further view of Comi et al. (US 2014/0090469), in further view of Lazaroff et al. (US 2013/0019678), in further view of Okada (US 5987985), in further view of Jeung et al. (US 2012/0272734), in further view of Greiff et al. (US 5635639), in further view of Loreck et al. (US 2013/0192363).
Regarding Claim 9, the combination fails to expressly disclose the plurality of proof masses comprises five proof masses.
Greiff teaches, in Figure 9B, a plurality of accelerometers and gyroscopes (used for measuring angular rate) [Abstract] configured to measure motion in respective directions (Col 8, line 60 – Col 9, line 15).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention, in the combination, to duplicate Ip’s proof mass and Okada’s electrode configurations into several, separate sensors i.e. a proof mass and corresponding electrode configuration for each acceleration and angular velocity in/about respective x, y, z axes for the benefit of simultaneous sensing of motion in respective directions.
Additionally, Okada teaches detection of acceleration components in the first, second, and third axes can occur at the same time (Col 49, lines 54 – 55) (S1, Figure 77). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the applicant’s invention to modify the combination to reduce the proof masses required to measure linear accelerations to a single proof mass (corresponding with the fifth of Claim 9) that is utilized with the first, second, and third 
Furthermore, in the combination as discussed above, the first driving electrode assembly and the fourth and fifth sensing electrodes can also be reduced to a single additional proof mass as the driving direction and two sensing directions all occur orthogonally i.e. sensing is done independently for each x and y axis while utilizing a driven z axis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination such that a single proof mass (corresponding with the first of Claim 9) is utilized with the fourth and fifth sensing electrode assemblies to detect rotation about the x and y axis for the benefit of measuring the angular rate about the x and y axis at the same time as measuring acceleration in the x, y, and z axis simultaneously while minimizing materials needed for simultaneous detection, as discussed above. 
Greiff’s teachings as discussed above render obvious a single proof mass (corresponding with the third of Claim 9) associated with the second driving electrode assembly and the sixth sensing electrode assembly (to measure angular rate about the z axis).
Nevertheless, the combination fails to disclose a duplicate first and third proof mass, corresponding with the second and fourth of Claim 9, respectively. 

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to duplicate the first and third proof masses as discussed above (corresponding to the second and fourth proof masses of Claim 9), both of which measure rotational motion, so that the pairs may be driven synchronously and in opposition to one another for the benefit of cancelling or reducing detected rotational acceleration or vibration forces to provide robust sensing, as taught by Loreck [0038].
Regarding Claim 10, Greiff renders obvious, according to the rejection of Claim 9 above, the five proof masses are arranged in a common plane encompassing the second and third axes (Figure 9B), the fifth proof mass being located centrally (corresponding with the centrally located accelerometer in Figure 9B) and surrounded by the first, second, third, and fourth proof masses (corresponding with the gyros in Figure 9B).
The modification would have been obvious for the same reasons as discussed in the rejection of Claim 9 above.
Regarding Claim 11, Loreck renders obvious, according to the rejection of Claim 9 above, the first driving electrode assembly is configured to drive the first proof mass 180 degrees out-of-phase relative to the second proof mass, and wherein the second driving electrode assembly is configured to drive the third proof mass 180 degrees out-of-phase relative to the fourth proof mass [0038].

Regarding Claim 12, Okada render obvious the fourth sensing electrode assembly is configured to form a first capacitor (E1, E2, F1, F2) with the first proof mass and a second capacitor (duplicate E1, E2, F1, F2 according to the rejection of Claim 9 above) with the second proof mass (duplicate first proof mass according to the rejection of Claim 9 above). Loreck renders obvious, according to the rejection of Claim 9 above, measuring a difference between a capacitance of the first capacitor and a capacitance of the second capacitor, said difference being indicative of an angular rate of the first and second proof masses [0027] about the second axis (see the rejection of Claim 3 above). 
Okada renders obvious the fifth sensing electrode assembly is configured to form a third capacitor (E3, E4, F3, F4) with the first proof mass and a second capacitor (duplicate E3, E4, F3, F4 according to the rejection of Claim 9 above) with the second proof mass (duplicate first proof mass according to the rejection of Claim 9 above). Loreck renders obvious, according to the rejection of Claim 9 above, measuring a difference between a capacitance of the third capacitor and a capacitance of the fourth capacitor, said difference being indicative of an angular rate of the first and second proof masses [0027] about the third axis (see the rejection of Claim 3 above).
Okada render obvious the sixth sensing electrode assembly is configured to form a fifth capacitor (E1, E2, F1, F2) with the third proof mass and a sixth capacitor (duplicate E1, E2, F1, F2 according to the rejection of Claim 9 above) with the fourth proof mass (duplicate third proof mass according to the rejection of Claim 9 above). 
The modification would have been obvious for the same reasons as discussed in the rejection of Claim 9 above.
Regarding Claim 13, Okada, in at least Figures 7 and 8, renders obvious, according to the rejection of Claim 9 above, the first driving electrode assembly comprises: a pair of top driving electrodes (E5, duplicate E5), one of which (E5) being located above a central region of the first proof mass (Figure 6) and the other (duplicate E5) being located above a central region of the second proof mass (duplicate of the first proof mass); and a pair of bottom driving electrodes (F5, duplicate F5), one of which being located below the central region of the first proof mass and the other being located below the central region of the second proof mass (rendered obvious by Ip according to the rejection of Claim 3 above); 
the fourth sensing electrode assembly comprises: a first pair of top sensing electrodes (E1, E2) disposed along a line parallel to the third axis (x axis) (Figure 8), on opposite sides of the top driving electrode located above the central region of the first proof mass (Figures 6, 8); a second pair of top sensing electrodes (duplicate E1, duplicate E2) disposed along a line parallel to the third axis, on opposite sides of the top driving electrode located above the central region of the second proof mass (duplicate first proof mass); a first pair of bottom sensing electrodes (F1, F2) disposed along a line parallel to the third axis (Figure 7), on opposite sides of the bottom driving electrode 
the fifth sensing electrode assembly comprises: a first pair of top sensing electrodes (E3, E4) disposed along a line parallel to the second axis (y axis), on opposite sides of the top driving electrode located above the central region of the first proof mass (Figures 6, 8); a second pair of top sensing electrodes (duplicate E3, E4), disposed along a line parallel to the second axis, on opposite sides of the top driving electrode located above the central region of the second proof mass (duplicate first proof mass); a first pair of bottom sensing electrodes (F3, F4) disposed along a line parallel to the second axis, on opposite sides of the bottom driving electrode (Figure 7) located below the central region of the first proof mass (rendered obvious by Ip according to the rejection of Claim 3 above); and a second pair of bottom sensing electrodes (duplicate F3, duplicate F4) disposed along a line parallel to the second axis, on opposite sides of the bottom driving electrode located below the central region of the second proof mass (rendered obvious by Ip according to the rejection of Claim 3 above).
The modification would have been obvious for the same reasons as discussed in the rejection of Claims 3 and 9 above.
Regarding Claim 14, Okada, in at least Figures 7 and 8, renders obvious, according to the rejection of Claim 9 above, the second driving electrode assembly comprises: a first pair of top driving electrodes (E3, E4) disposed along a line parallel to the second axis (y axis) (Figure 8), above and laterally offset with respect to a central region of the third proof mass (Figures 6, 8); a second pair of top driving electrodes (duplicate E3, duplicate E4) disposed along a line parallel to the second axis, above and laterally offset with respect to a central region of the fourth proof mass (duplicate third proof mass); a first pair of bottom driving electrodes (F3, F4) disposed along a line parallel to the second axis (Figure 7), below and laterally offset with respect to the central region of the third proof mass (Figure 7) (rendered obvious by Ip according to the rejection of Claim 3 above); and a second pair of bottom driving electrodes (duplicate F3, duplicate F4) disposed along a line parallel to the second axis, below and laterally offset with respect to the central region of the fourth proof mass (duplicate third proof mass) (rendered obvious by Ip according to the rejection of Claim 3 above); and
the sixth sensing electrode assembly comprises: a first pair of top sensing electrodes (E1, E2) disposed along a line parallel to the third axis (x axis) (Figure 8), above and laterally offset with respect to central region of the third proof mass (Figures 6, 8); a second pair of top sensing electrodes (duplicate E1, supplicate E2) disposed along a line parallel to the third axis, above and offset with respect to central region of the fourth proof mass (duplicate third proof mass); a first pair of bottom sensing electrodes (F1, F2) disposed along a line parallel to the third axis (Figure 7), below and laterally offset with respect to central region of the third proof mass (rendered obvious by Ip according to the rejection of Claim 3 above); and a second pair of bottom sensing 
The modification would have been obvious for the same reasons as discussed in the rejection of Claims 3 and 9 above.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ip (US 5777226), in view of Taheri (US 2012/0142144), in further view of Comi et al. (US 2014/0090469), in further view of Lazaroff et al. (US 2013/0019678), in further view of Loreck et al. (US 2013/0192363).
Regarding Claim 15, the combination fails to expressly disclose each proof mass and corresponding spring assembly form a resonant structure configured to have a resonance condition between a drive mode and sensing mode for angular rate measurements.
Loreck teaches utilizing a pair of symmetric proof masses when detecting rotational motion that are driven synchronously in a drive and sense mode and in opposition to one another [0038].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination such that each proof mass and corresponding spring assembly form a resonant structure configured to provide a matched resonance condition between a driving mode and a sensing mode, so that the proof masses can be driven synchronously, for angular rate measurements .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ip (US 5777226), in view of Taheri (US 2012/0142144), in further view of Comi et al. (US 2014/0090469), in further view of Lazaroff et al. (US 2013/0019678), in further view of Hsu et al. (US 2010/0212425)
Regarding Claim 17, Lazaroff teaches a proof mass (106), in Figure 8, the proof mass having a SOI structure [0041] having a device layer (layer above 802), a handle layer (layer below 802), and an insulating layer (802) between the device layer and the handle layer (Figure 8).
As the combination renders obvious a plurality of proof masses, it would have been obvious to one of ordinary skill in the art to form each proof mass as taught by Lazaroff for the benefit of forming the system utilizing etching, as taught by Lazaroff [0041].
Hsu teaches at least one proof mass device layer (111) is electrically connected to the handle layer (121) with a shunt (461) [0009, 0052] (Figure 4).
As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the proof mass device layer is electrically connected to the handle layer with a shunt for the benefit of improving sensitivity and signal to noise ratio while reducing parasitic capacitance, as taught by Hsu [0041].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856